Citation Nr: 0314047	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  00-22 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to service connection for an inadequate 
personality.  




WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from October 1963 to December 
1964 following a 6-month period of active duty for training 
(ACDUTRA) from March 1963 to September 1963.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in October 2000.  

The case was remanded by the Board to the RO in September 
2001 for additional development of the record.  



FINDINGS OF FACT

1.  The veteran is shown to have had an inadequate 
personality while on active duty.  

2.  The veteran is not shown to have manifested an innocently 
acquired psychiatric disorder, in including a depressive 
disorder, in service or for many years thereafter.  

3.  The currently demonstrated depression is not shown to 
have been due to any event or incident in service.  

4.  The veteran also is shown currently to have a diagnosis 
of personality disorder.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by depression is not 
due to disease or injury that was incurred in or aggravated 
by active service; nor may any psychotic disorder be presumed 
to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  

2.  As the veteran's personality disorder is a disability for 
VA compensation purposes, his claim of service connection for 
an inadequate personality must be denied by operation of law.  
38 C.F.R. § 3.303(c) (2002).  Sabonis v. Brown, 6 Vet. App. 
425 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran asserts, in essence, that he developed a 
psychiatric disability in service due to the unfair treatment 
he suffered.  

A careful review of the veteran's service medical records 
shows that the veteran's entrance examination was negative or 
any complaints, findings or diagnosis of a psychiatric 
disorder.  

On a September 1964 inservice DA Form 8-275-2, the veteran 
was diagnosed with inadequate personality which existed prior 
to service.  

An attached August 1964 memorandum noted that the veteran had 
been admitted to the Neuropsychiatric Service because of 
disciplinary problems with a chief complaint that he did not 
"want to stay in the Army."  The veteran claimed that he 
never liked the Army and could no longer put up with it.  The 
veteran indicated that he was willing to accept a 209 
dismissal.  It was noted that the veteran had one Article 15 
and one court-martial in the past 2 months both on the basis 
of going AWOL.  

When asked why he went AWOL, the veteran claimed that he just 
got himself a hotel room and "relaxed."  The veteran's past 
history was unremarkable, other than for alcoholism.  A 
review of systems and physical examination was entirely 
within normal limits.  The final diagnosis was that of 
inadequate personality.  

An inservice October 1964 Report of Psychiatric Evaluation 
shows that the veteran was diagnosed with "immaturity 
reaction."  The report indicated that the veteran was 
referred for evaluation in August 1964.  At that time, he was 
hospitalized for a few days.  

The report indicated that the veteran had a poor attitude and 
that his efficiency and conduct were poor.  It was noted that 
the veteran had recently been AWOL many times.  The report 
noted that the veteran had been placed in a reform school at 
a young age and was known as one of the "trouble makers."  
The veteran reportedly had been expelled from school in the 
9th grade for fighting.  

On the mental status examination, the veteran presented as a 
tough and arrogant man, but the examiner felt that it all had 
a false ring because he was rather dull and slovenly.  The 
examiner noted that the veteran did not seem to see his part 
in his problems and that he tended to blame it on other 
people who bothered him.  The examiner found no evidence of 
mental illness.  

The examiner indicated that the veteran had many of the 
features and characteristics of the hard-core criminal and 
that it was obviously very difficult for that type of man to 
conform to the standards of the military.  

"Inadequate personality" was also noted on the veteran's 
December 1964 separation examination.  

The post-service private medical records dating back to 2000 
show that the veteran was treated for depression.  

In his August 2000 Notice of Disagreement and his September 
2000 Substantive Appeal, the veteran asserted that he was 
essentially kicked out of the military after he woke up 
strapped to a gurney in a straight jacket with his front 
teeth knocked loose because of an officer who did not like 
him.  He was sure that he was drugged and beaten.  

The veteran reiterated his contentions at a personal hearing 
before a Hearing Officer at the RO in October 2000.  

In September 2001, the case was remanded to the RO for 
additional development of the record.  Additional treatment 
records dating back to 1988 were obtained and associated with 
the claims file.  In addition, the veteran's private 
physician noted that the veteran had a diagnosis of major 
depression with anxiety.  

The veteran was afforded a VA examination in July 2002.  The 
veteran reported having had difficulties for several years 
with depression and hardships that he claimed were caused by 
his experiences in the army.  Specifically, the veteran 
reported that he dated a girl whom his supervisor was 
interested in and that his supervisor and platoon leader 
harassed him and made his life a "living hell."  

The veteran reported that he fought back by rebelling and 
went AWOL on a few occasions.  The veteran also noted that he 
was hospitalized around that time for a medical emergency and 
that, when he regained consciousness in the hospital, he 
found himself strapped in a straight jacket with his front 
upper teeth knocked out.  The veteran again asserted that he 
was drugged and beaten.  

The veteran reported that he had become a different person 
after service, one with no self-confidence or self esteem.  
Upon returning from service, the veteran was always able to 
find jobs, working as a cab driver and a bill collector.  The 
veteran continued to drink alcohol on weekends for around 25 
years.  He quit drinking 15 years ago.  At age 20, he was 
married and lived with his first wife for 20 years and had 
two children.  He divorced in 1988 and remarried in 1994 
after 7 years of courtship.  

In 2000, he reportedly saw a private doctor and was put on 
Prozac, Clonazepam and Remeron.  He quit taking all of the 
medications except Clonazepam.  He reported decreased sleep, 
decreased energy, decreased libido, poor concentration and 
depressed mood.  The veteran denied having flash backs or 
hypervigilance, but reported having nightmares.  There was no 
evidence of sustained or generalized anxiety or panic 
attacks.  

The examiner noted no known family history of mental illness 
or substance use.  The veteran recalled a happy childhood 
with no abuse, physical, mental or emotional.  He quit in the 
9th grade, and there was history of delinquent behavior in 
childhood and adolescence.  He spent a year in reform school.  

On the mental status examination, the veteran was alert and 
oriented to time, place and person.  He was cooperative.  His 
psychomotor activity was within normal limits.  There were no 
mannerisms, tics or extra pyramidal movements.  His speech 
was relevant and coherent.  His thoughts were linear, logical 
and goal directed with a tendency to ramble and be 
tangential.  His mood subjectively was that he felt down.  

Objectively, there was little evidence of depression, and the 
veteran during several points of the interview smiled 
appropriately.  His range of affect was full.  The veteran 
denied having suicidal or homicidal ideation.  The veteran 
denied having delusions or hallucinations.  His cognitive 
examination revealed normal orientation and memory to recent, 
immediate and remote events.  

The veteran's general knowledge and mathematical ability 
suggested below average range.  Abstractability was intact as 
evidenced by similarities and differences.  Judgment was good 
to situations although poor by history.  Insight was present.  
The veteran appeared to be competent to handle his finances 
and to make decisions regarding his treatment.  

In summary, the examiner indicated that the veteran had 
symptoms of depression and problems related to finances.  His 
history suggested that, over the years, his personality 
traits appeared to by inflexible and maladaptive and caused 
functional impairment and subjective distress.  His 
personality was characterized by an endearing pattern or 
behavior that deviated markedly in areas such as impulse 
control, affectivity and interpersonal function.  That led to 
clinically significant distress in social, occupational and 
other areas of functioning.  

The examiner noted that the pattern had been stable and of 
long duration and that its onset could be traced back to 
adolescence or early adulthood.  It was not accounted for as 
a manifestation or consequence of another mental disorder and 
could have had some contribution from the direct 
physiological effects of substance use, alcohol.  

The examiner also noted that the veteran had a history of 
repetitive and persistent pattern of behavior in which the 
basic rights of others or major age appropriate societal 
normal or rules were violated as evidence by his serious 
violation of rules in adolescence, burglaries and theft for 
which he spent a year in reform school.  He also failed to 
conform to social norms with respect to lawful behavior and 
went AWOL on several occasions while in the service  

There was noted to be a pattern of impulsivity as manifested 
by failure to plan ahead, sudden changes in jobs, as 
indicated by multiple periods of unemployment, abandonment of 
jobs, repeated absences from work, and had financial 
irresponsibility such as trying to collect two different 
checks from two different sources.  The veteran provided 
superficial rationalization and placed blame on others.  The 
veteran currently met criteria for personality disorder NOS 
and for depression, NOS, and failed to meet criteria for 
major depressive disorder.  

The diagnosis was that of depression, not otherwise specified 
and personality disorder, not otherwise specified.  

In September 2002, the examiner provided an addendum to the 
July 2002 VA examination report.  The examiner opined, based 
on a reasonable degree of medical certainty, that the 
veteran, who presented with symptoms of depression and 
problems related to his finances, had a history of 
personality problems, pre-dating his service, characterized 
by endearing patterns of behavior, that deviated markedly in 
areas such as impulse control and interpersonal function.  
The veteran met the criteria for depression not otherwise 
specified on the basis of symptoms reported during the 
assessment which included decreased sleep, depressed mood, 
decreased energy, decreased libido, poor concentration for 
several years.  The examiner also noted that the veteran was 
also on medication for depression.  

The examiner noted that it was difficult to assess in on 
clinical interview to what degree his personality 
difficulties contributed to his depression.  The examiner 
noted that it was reasonable to assume that the personality 
difficulties did impact his clinical presentation of 
depression, his ability to cope and ability to o make an 
eventual recovery.  

The examiner also opined that the current psychiatric 
disability which was incurred while in service could have 
been aggravated by pre-existing personality structure.  

The RO found the examiner's opinion to be unclear in that it 
did not indicate as to what "psychiatric disability" he was 
referring.  As such, the RO requested clarification of the 
addendum.  

In November 2002, the examiner provided a second addendum in 
which he opined that the veteran's current psychiatric 
disability of depression not otherwise specified occurred 
after service and as a manifestation of his personality 
disorder.  The veteran's personality disorder was long 
standing and occurred prior to service.  


II.  Legal Analysis

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed him 
of the evidence needed to support his claim.  VA has met its 
duty to inform the veteran.  The Board concludes that the 
discussions in the RO's decision, Statement of the Case and 
Supplemental Statement of the Case informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of his 
responsibility to provide evidence, and to provide notice of 
the actions taken by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  He was advised of 
the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of a March 
2001 letter issued during the pendency of the appeal, the 
veteran has been advised of the law and regulations governing 
his claim, and has been given notice of the information, 
medical evidence and/or lay evidence necessary to 
substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent a VA examination in conjunction with this 
appeal in July 2002.  Hence, the claim is ready to be 
considered on the merits.  

Accordingly, a remand for the RO to address the VCAA again 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2002).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for psychoses is one year. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Additionally, in the field of mental disorders, personality 
disorders which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing 
preservice origin.  Congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2002).  

Although the Board is cognizant of the veteran's assertion 
that he has an innocently acquired psychiatric disability 
that was incurred in or was aggravated by service, no 
competent evidence has been presented to support his lay 
assertions.  

The medical evidence that is of record does not show the 
presence of an acquired disorder manifested by depression in 
service or until many years after service when it was 
initially reported that he had been treated for major 
depressive disorder with anxiety.  

Moreover, the recent VA examination opined that the veteran's 
depression began after service.  This opinion is consistent 
with the other medical evidence in the file showing the 
initial onset of depression many years after service.  

Additionally, despite many requests by the RO, the veteran 
has not submitted any treatment records whatsoever that would 
present a basis for relating the current depression or other 
innocently acquired disorder to disease or injury in service.  
Absent competent evidence showing that he has current 
psychiatric disability manifested by depression due to 
service, service connection must be denied.  

With regard to the currently demonstrated personality 
disorder, the medical evidence in this case clearly shows 
that the veteran's personalty problems pre-dated service, as 
evidenced by the recently identified patterns of behavior 
that deviated markedly in areas such as impulse control and 
interpersonal function.  This history is consistent with the 
medical evidence from service showing that the veteran had an 
inadequate personality.  

As noted hereinabove, personality disorders are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (2002).  

Accordingly, the Board concludes that his claim of service 
connection for an inadequate personality must be denied by 
operation of law.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  



ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  

The claim of service connection for an inadequate personality 
is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

